Exhibit 10.6

March 31, 2014

Gene Ochi

P O Box 3816

Manhattan Beach, CA 90266

United States of America

Dear Gene,

The purpose of this letter (“Letter”) is to document our mutual agreement
relating to your ongoing role at UTi. This Letter supplements and amends the
Amended and Restated Employment Agreement dated March 25, 2010 between you and
UTi, Services, Inc. (the “Agreement”). This Letter also supersedes the letter to
you from me dated September 2, 2011 (the “Supplemental Agreement”). To the
extent not amended by the terms of this Letter, all terms and conditions set
forth in the Agreement shall remain in full force and effect through January 31,
2015, at which time the Agreement shall automatically terminate (unless
terminated earlier in accordance with the terms of the Agreement). All
capitalized terms used but not defined in this Letter shall have the definitions
set forth in the Agreement.

Effective April 1, 2014 (the “Effective Date”), you shall become Executive Vice
President, Marketing, of UTi Worldwide (the “Transition Role”). The period
during which you shall hold the Transition Role is referred to herein as the
“Term”. The Term shall begin on the Effective Date and end on January 31, 2015,
unless earlier terminated as set forth in the Agreement.

During the Term, (a) your annual base salary shall be $320,000, (b) you shall
have a target performance bonus equal to 50% of your base salary, subject to the
terms of the Company’s management incentive plan, (c) you shall be eligible for
an equity-based incentive award equal to 85% of your base salary, subject to the
terms of the Company’s long term incentive plan, and (d) you shall no longer be
eligible for amounts under the executive supplemental allowance program. With
respect to clause (c) above, your final equity-based award will occur in April
2014 and will be comprised entirely of RSUs.

Unless the Agreement has been terminated earlier for cause by the Company, as a
result of your death or disability or by you other than for material breach by
the Company, effective February 1, 2015, you will retire from the Company and
enter into a two year consulting agreement substantially in the form attached as
Exhibit A to this letter (the “Consulting Agreement”). The period during which
you provide consulting services to the Company is referred to herein as the
“Consulting Period”. Subject to your compliance with the requirements of the
Consulting Agreement, including the non-compete/non-solicitation provisions
thereof, as additional compensation for the service provided by you during the
Consulting Period, such service shall constitute “Continuous Service” under the
terms of any equity-based compensation held by you as of February 1, 2015. Any
unvested equity compensation held by you at the end of the Consulting Period
shall be cancelled.

 

Page 1 of 9



--------------------------------------------------------------------------------

For purposes of clarity, the provisions of Section 6(d)(ii) and 6(d)(iii) of the
Agreement shall not apply at the end of the Term and the Company shall not be
required to deliver a Notice of Termination as contemplated by Section 6(d)(i).

Gene, I continue to appreciate your more than 20 years of extraordinary service
to UTi Worldwide and I look forward to you assuming this new role. The
attributes that you personally bring to the team will have a significant impact
on our immediate and future success.

 

Regards, /s/ Eric W. Kirchner Eric Kirchner Chief Executive Officer

Please return one complete copy of this letter after signature to InaMarie
Johnson, SVP and Chief Human Resources Officer at ijohnson@go2uti.com. Please
keep a copy for your records.

Your signature below is your acceptance of your new position and the terms
herein.

Accepted and agreed to:

 

By:  

/s/ Gene Ochi

  Gene Ochi

Date: March 31, 2014

cc: Human Resources/InaMarie Johnson

 

Page 2 of 9



--------------------------------------------------------------------------------

Exhibit A

FORM OF MASTER SERVICES AGREEMENT

EFFECTIVE DATE: February 1, 2015

THIS MASTER SERVICES AGREEMENT (“MSA” or “Agreement”) is made by and between
UTi, United States, Inc., a New York corporation, having its principal place of
business at 100 Oceangate, Suite 1500, Long Beach, CA 90802 (“UTi” or the
“Company”), and Gene Ochi of [210 Camino del Campo, Redondo Beach, California
90277] (“Consultant”).

1. Engagement. UTi may issue statements of work to Consultant in a form to be
mutually agreed (“SOW”). These SOWs will reference this MSA and will be
incorporated into this MSA by such reference. Subject to the terms of this MSA,
Consultant will render the services (“Services”) and deliver the Work Product
(as defined below) as more fully set forth in the SOW.

2. Compensation. UTi will pay Consultant the fee set forth in each SOW for Work
Product delivered and accepted by UTi pursuant to this MSA. Consultant will be
reimbursed only for expenses which are expressly provided for in a SOW or which
have been approved in advance in writing by UTi, provided Consultant has
furnished such documentation for authorized expenses as UTi may reasonably
request. Payment of Consultant’s fees and expenses will be due 30 days from
receipt by Company of Consultant’s correct and undisputed invoice.

3. Restrictive Covenants.

 

3.1 Definition. Consultant hereby acknowledges that Consultant possesses and may
make use of, acquire, create, develop or add to certain confidential and/or
proprietary information regarding UTi and its affiliates (collectively, the “UTi
Group”) and their respective businesses (whether in existence prior to, as of or
after the date hereof, collectively, “Proprietary Information”), which
Proprietary Information shall include, without limitation, all of the following
materials and information (whether or not reduced to writing and whether or not
patentable or protected by copyright): trade secrets, inventions, processes,
formulae, programs, technical data, “know-how,” procedures, manuals,
confidential reports and communications, marketing methods, product sales or
cost information, new product ideas or improvements, customer-tailored solutions
and other consulting products and processes, new packaging ideas or
improvements, research and development programs, identities or lists of
suppliers, vendors or customers, financial information and financial projections
or any other confidential or proprietary information relating to the UTi Group
and/or its business. The term “Proprietary Information” shall also include,
without limitation, any confidential or non-public information of suppliers or
customers of the UTi Group obtained by Consultant in the course of Consultant’s
association with the Company or any other member of the UTi Group. The term
“Proprietary Information” does not include any information that (a) at the time
of disclosure is generally available to and known by the public (other than as a
result of its disclosure by Consultant), or (b) becomes available to Consultant
on a lawful, non-confidential basis from a person other than the UTi Group or
its suppliers or customers or its or their representatives, provided that the
source of such information was not known by Consultant to be subject to an
obligation of confidentiality or otherwise disclosed such information to
Consultant with the reasonable expectation that it would remain confidential.

 

3.2 Nondisclosure. During the term of this Agreement and thereafter, Consultant
will not, without the prior express written consent of the Chief Executive
Officer of UTi Worldwide Inc., disclose or make any use of any Proprietary
Information except as may be required in the course of the performance of
Consultant’s services under this Agreement.

 

Page 3 of 9



--------------------------------------------------------------------------------

3.3 Agreement Not to Solicit Employees and Customers. To protect the Proprietary
Information and trade secrets of the UTi Group, Consultant agrees, until the
later of (a) two years after the termination of this Agreement and (b) the third
anniversary of the Effective Date (the “Restricted Period”), not to, directly or
indirectly, either on Consultant’s own behalf or on behalf of any other person
or entity, (i) to attempt to persuade, induce or solicit or employ any person
who is an employee of the UTi Group or otherwise encourage such employee to
cease or terminate his or her employment with the UTi Group or (ii) use or
otherwise disclose any Proprietary Information in any attempt to persuade any
customer of the UTi Group to cease to do business or to reduce the amount of
business which any customer of the UTi Group has customarily done or
contemplates doing with the UTi Group or to expand its business with a
competitor of the UTi Group.

 

3.4 Agreement Not to Compete. As an inducement for the Company to enter into
this Agreement, Consultant further agrees, during the Restricted Period, not to,
directly or indirectly, engage or invest in, own, manage, operate, finance,
control, or participate in the ownership, management, operation, financing, or
control of, be associated with, or in any manner connected with, or render
services or advice to, any business whose products, services or activities
compete in whole or in part with the products, services or activities of the UTi
Group anywhere in the United States; provided, however, that Consultant may
purchase or otherwise acquire up to (but not more than) one percent of any class
of securities of any enterprise (but without otherwise participating in the
activities of such enterprise) if such securities are listed on any national or
regional securities exchange or have been registered under Section 12(g) of the
Securities Exchange Act of 1934.

 

3.5 Reasonableness. Consultant agrees that the covenants and agreements
contained in this Section 3 are reasonable and necessary to protect the
Proprietary Information of the UTi Group and that the covenants and agreements
by Consultant contained in this Section 3 shall be in addition to any other
agreements and covenants Consultant may have agreed to in any other
confidentiality, non-disclosure or other similar agreement and that this
Section 3 shall not be deemed to limit such other covenants and agreements, all
of which shall continue to survive the termination of this Agreement in
accordance with their respective terms. A breach of the terms and covenants of
such other covenants and agreements shall be deemed to be a breach of the
provisions of this Section 3 and this Agreement.

4. UTi’s Ownership and License. UTi shall own all right, title and interest in
and to all UTi pre-existing property, UTi Confidential Information (as defined
below), Work Product and documentation therefore, and all derivatives,
modifications and improvements thereof, including all patents, copyrights, trade
secrets and other intellectual property rights (“Intellectual Property Rights”)
therein anywhere in the world (“UTi Property”). Consultant hereby assigns to UTi
all right, title and interest in and to any work product created by Consultant,
to which Consultant contributes, or which relates in any way to UTi Property
pursuant to this MSA (“Work Product”), including all Intellectual Property
Rights therein and thereto. Work Product shall not include Consultant’s
pre-existing property used to accomplish the Work Product (“Consultant’s
Pre-existing Property”). Consultant retains no rights in the Work Product and
agrees not to challenge the validity of UTi’s ownership in the Work Product.
Consultant agrees to execute, at UTi’s request and expense, all documents and
other instruments necessary or desirable to confirm such assignment. In the
event that Consultant does not, for any reason, execute such documents within a
reasonable time of UTi’s request, Consultant hereby irrevocably appoints UTi as
Consultant’s attorney-in-fact for the purpose of executing such documents on
Consultant’s behalf. UTi hereby grants Consultant a limited, non-transferable,
personal license to use and copy the UTi Property solely to perform the work
pursuant to this MSA.

5. Consultant’s Ownership and License. Consultant shall own all right, title and
interest in and to Consultant’s Pre-Existing Property and all intellectual
property rights therein. Consultant hereby grants UTi a perpetual, irrevocable,
worldwide, royalty-free, non-exclusive license, with the right to sublicense and
authorize the granting of sublicenses, to exploit and exercise all rights

 

Page 4 of 9



--------------------------------------------------------------------------------

in Consultant’s Pre-Existing Property actually deployed in support of UTi’s
exercise or exploitation of all Work Product and any UTi Property identified in
this MSA or a SOW. If Consultant has any rights, including without limitation
“artist’s rights” or “moral rights,” in the Work Product which cannot be
assigned, Consultant agrees to waive enforcement worldwide of such rights
against UTi. In the event that Consultant has any such rights, that cannot be
assigned or waived, Consultant hereby grants to UTi an exclusive, worldwide,
irrevocable, perpetual license to use, reproduce, distribute, create derivative
works of, publicly perform and publicly display the Work Product in any medium
or format, whether now known or later developed.

6. Representations and Warranties. Consultant represents and warrants that:
(a) Consultant has the right and unrestricted ability to assign all intellectual
property rights set forth in Section 5, (b) the Work Product, and the use
thereof by UTi, its representatives, customers or end users, do not and will not
infringe upon any Intellectual Property Rights, right of publicity or privacy,
or any other proprietary right of any person or entity, whether contractual,
statutory or common law, (c) Consultant will not enter into any obligation which
requires or facilitates the unauthorized disclosure or use of UTi Property,
(d) Consultant will not disclose to UTi, or bring onto UTi’s premises, or induce
UTi to use any Confidential Information that belongs to anyone other than UTi or
Consultant, and (e) all Work Product provided by Consultant hereunder will
perform in accordance with the applicable published or mutually agreed upon
specifications and related documentation provided by Consultant. NO OTHER
WARRANTIES ARE EXPRESSED OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, ANY IMPLIED
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.

7. Indemnity by Consultant. Consultant agrees to defend, indemnify, and hold UTi
and its officers, directors, employees, shareholders, successors and assigns
harmless from and against any and all loss, damages, costs, claims, expenses,
settlements or other liability (including reasonable attorneys’ fees and the
expenses of other professionals) arising from or relating to any acts or
omissions of Consultant constituting gross negligence or willful misconduct
within the scope of this Agreement, and any breach or alleged breach by
Consultant of the representations and warranties set forth in Section 6.

7A. Indemnity by UTi. UTi agrees to defend, indemnify, and hold Consultant
harmless from and against any and all loss, damages, costs, claims, expenses,
settlements or other liability (including reasonable attorneys’ fees and the
expenses of other professionals) arising from or relating to (i) any acts or
omissions of UTi within the scope of this Agreement or (ii) any third party
claims arising out of any acts or omissions of Consultant that do not constitute
gross negligence or willful misconduct within the scope of this Agreement.

8. Independent Contractor Relationship. Consultant’s relationship with UTi is
that of an independent contractor, and nothing in this MSA is intended to, or
should be construed to, create a partnership, agency, joint venture or
employment relationship. Consultant will not be entitled to any of the benefits
which UTi may make available to its employees. Consultant is not authorized to
make any representation, contract or commitment on behalf of UTi. Consultant is
solely responsible for all taxes, withholdings, and other statutory obligations
with respect to the Work Product and receipt of fees under this MSA, and
Consultant will defend, indemnify, and hold UTi harmless from any and all claims
made by any entity on account of an alleged failure by Consultant to satisfy any
such tax or withholding obligation. Consultant is solely responsible for, and
must maintain adequate records of, expenses incurred in the course of performing
services under this MSA. No part of Consultant’s fees will be subject to
withholding by UTi for the payment of any social security, federal, state or any
other employee payroll taxes.

9. Compliance with Laws. Consultant hereby represents and warrants that it shall
comply with all applicable, local and national laws and regulations, including,
but not limited to all applicable environmental, OSHA, FCPA and export laws and
regulations. Upon request, Consultant agrees to issue certificates certifying
compliance with any of the aforementioned laws or regulations as may be
applicable to the services being furnished hereunder.

 

Page 5 of 9



--------------------------------------------------------------------------------

10. Term and Termination.

10.1 Term. This MSA will commence on the Effective Date and will continue until
January 31, 2017.

10.2 Termination for Convenience. Either party may terminate this MSA, or any
SOW, in whole or in part, for convenience upon thirty (30) days written notice
to the other party. Immediately upon the effective date of any such termination,
Consultant will stop the development of all Work Product.

10.3 Termination for Breach. Either party may terminate this MSA or any SOW
immediately (a) upon ten (10) days written notice to the other in the event of a
material breach, provided that, such breach remains uncured at the end of such
ten (10) day period, (b) when either party commences, or has commenced against
it, proceedings under any bankruptcy, insolvency, or debtor’s relief law, which
proceedings are not dismissed within thirty (30) days, or (c) when either party
makes a general assignment for the benefit of its creditors.

10.4 Death or Disability. This Agreement shall terminate automatically upon the
death or disability of Consultant. Consultant shall be deemed to be “disabled”
if Consultant can objectively show that:

(a) he is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or

(b) by reason of any medically determinable physical or mental impairment which
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, he is receiving disability insurance benefits
under any applicable insurance policies maintained by Consultant.

10.5 Survival. The rights and obligations contained in Sections 3, 4, 5, 6, 7,
7A, 8, 10.5 and 12 through 18 will survive any termination or expiration of this
MSA.

11. Assignment. This MSA shall be binding upon, and inure to the benefit of, the
parties hereto and their respective heirs, successors and permitted assigns;
provided, however, that this MSA and the rights and obligations hereunder are
not assignable by either party without the other party’s prior written consent,
except that UTi may assign this agreement without Consultant’s consent in the
case of any assignment to a member of the UTi Group or in connection with a sale
or transfer of all or substantially all its assets (including by means of a
merger or similar transaction).

12. CONSEQUENTIAL DAMAGES WAIVER. NOTWITHSTANDING ANYTHING ELSE IN THIS MSA OR
OTHERWISE, EXCEPT FOR CLAIMS UNDER SECTION 3 HEREOF, NEITHER PARTY WILL BE
LIABLE TO THE OTHER PARTY WITH RESPECT TO ANY SUBJECT MATTER OF THIS MSA UNDER
ANY CONTRACT, NEGLIGENCE, STRICT LIABILITY OR OTHER LEGAL OR EQUITABLE THEORY
FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL, INCIDENTAL OR EXEMPLARY DAMAGES
INCLUDING WITHOUT LIMITATION, DAMAGES FOR LOSS OF BUSINESS PROFITS, COST OF
PROCUREMENT OF SUBSTITUTE GOODS, TECHNOLOGY OR SERVICES, BUSINESS INTERRUPTIONS
OR LOSS OF INFORMATION, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY
OF SUCH DAMAGES. THIS SECTION DOES NOT LIMIT ANY PARTY’S LIABILITY FOR BODILY
INJURY OF A PERSON, DEATH, OR PHYSICAL DAMAGE TO PROPERTY OR ANY DAMAGES ARISING
FROM A BREACH BY CONSULTANT OF SECTION 3 HEREOF.

 

Page 6 of 9



--------------------------------------------------------------------------------

13. Notices. Any notice to be given hereunder shall be in writing and sent
through (a) hand delivery, (b) express overnight courier with a reliable system
for tracking delivery, or (c) confirmed facsimile or electronic mail with a copy
sent by another means specified herein and shall be addressed to the party and
address stated above, or such other address as the party may designate from time
to time by written notice in accordance with this Section and shall be
effective, in the case of (a) or (c) above, on the date the action is taken,
and, in the case of (b) above, one business day after the date sent.

14. Governing Law. This MSA shall be governed, controlled, interpreted, and
defined by and under in all respects by the laws of the State of New York,
without regard to the conflicts of laws provisions thereof.

15. Severability. Whenever possible each provision and term of this MSA will be
interpreted in a manner to be effective and valid but if any provision or term
of this MSA is held to be prohibited by or invalid, then such provision or term
will be ineffective only to the extent of such prohibition or invalidity,
without invalidating or affecting in any manner whatsoever the remainder of such
provision or term or the remaining provisions or terms of this Agreement. If any
of the covenants set forth in Section 3 of this Agreement are held to be
unreasonable, arbitrary, or against public policy, such covenants will be
considered divisible with respect to scope, time, and geographic area, and in
such lesser scope, time and geographic area, will be effective, binding and
enforceable against Consultant.

16. Waiver. The waiver by UTi of a breach of any provision of this MSA by
Consultant shall not operate or be construed as a waiver of any other or
subsequent breach by Consultant.

17. Injunctive Relief for Breach. Consultant’s obligations under this MSA are of
a unique character that gives them particular value such that breach of any of
such obligations may result in irreparable and continuing damage to UTi for
which there will be no adequate remedy at law; and, in the event of such breach,
UTi will be entitled to injunctive relief and/or a decree for specific
performance, and such other and further relief as may be proper (including
monetary damages if appropriate).

18. Entire MSA. This MSA and all executed Statements of Work constitute the
entire agreement between the parties relating to this subject matter and
supersede all prior or contemporaneous oral or written agreements concerning
such subject matter. The parties expressly agree that any and all previous
agreements between the parties shall have no further force and effect. The terms
of this MSA will govern all work undertaken by Consultant for UTi; provided,
however, that in the event of any conflict between the terms of this MSA and any
SOW, the terms of this MSA will control unless specific sections of the
applicable SOW expressly state that they are intended to control over specific
sections of this MSA. This MSA may only be changed by mutual agreement of
authorized representatives of the parties and evidenced in a signed writing.

 

Page 7 of 9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this MSA as of the date first
written above.

 

UTI, UNITED STATES, INC.       CONSULTANT By:  

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

 

Page 8 of 9



--------------------------------------------------------------------------------

Statement of Work #1 to Master Services Agreement

dated February 1, 2015, between UTi, United States, Inc. and Gene Ochi

This SOW forms an integral part of the Master Services Agreement referenced
above.

 

1. Compensation: Consultant shall be paid a monthly fee of $12,292 for the term
of the Agreement. Consultant shall invoice the Company on a monthly basis and
such invoice shall be paid on a net 30 basis as provided in Section 2 of the
Agreement. In the event the Agreement is terminated prior to January 31, 2017,
Consultant shall be paid a pro rata portion of the total fee for the last month
worked based on the number of days actually worked during such month.

In the event the Agreement or this SOW is terminated (a) by the Company for
convenience or (b) by the Consultant for material breach by the Company, then
all fees due to Consultant for the remainder of the term shall be immediately
due and payable to Consultant.

In the event this Agreement or this SOW is terminated for any reason other than
(a) by the Company for convenience or (b) by the Consultant for material breach
by the Company (including due to the death or disability of Consultant), except
as provided in the immediately following paragraph, Consultant shall not be
entitled to any additional fees hereunder.

Subject to Consultant’s ongoing compliance with the requirements of the
Consulting Agreement, including Section 3 thereof, for as long as Consultant
provides Services to UTi under the Agreement, such services shall constitute
“Continuous Service” under the terms of the UTi Worldwide Inc. 2009 Long Term
Incentive Plan; provided that (a) if the Agreement or this SOW is terminated
(i) by the Company for convenience or (ii) by Consultant for material breach by
the Company, then all restricted share units that would have vested during the
term but for such termination shall immediately vest and (b) if the Agreement
shall automatically terminate due to Consultant’s death or disability, then all
restricted share units held by Consultant immediately prior to such event shall
immediately vest.

 

2. Place of Performance: Unless otherwise agreed, Consultant shall perform the
Services at the Company’s corporate offices in Long Beach, California.

 

3. Description of Services: Consultant shall perform Services for the Company
under the direction of the Chief Executive Officer or his/her designee. Such
Services will be mutually agreed upon between the Chief Executive Officer and
Consultant from time to time. Consultant is expected to work on average 20 hours
per week 46 weeks per year, provided that it is acknowledged and agreed by each
party that in some weeks Consultant may work significantly more than 20 hours
and in other weeks Consultant may not work any hours, provided that on average
Consultant is meeting the 20 hour per week commitment.

In addition to the Services mutually agreed as provided above, Consultant agrees
to reasonably cooperate, at no charge, with the Company’s and its affiliates’
and its or their counsel’s reasonable requests for information or assistance
related to the Company’s and its affiliates’ defense of, or other participation
in, any investigation or inquiry or any administrative, judicial, or other
proceeding arising from any charge, complaint or other action which has been or
may be filed relating to the period during which Consultant was employed by the
Company and its affiliates.

 

Page 9 of 9